Citation Nr: 0002874	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1990.

This appeal arose from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for hypertension.  This decision was confirmed and 
continued by a rating action issued in May 1997.


FINDING OF FACT

The veteran has not been shown by credible evidence to suffer 
from hypertension which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

A review of the veteran's service medical records indicated 
that he was treated for elevated blood pressure readings on 
several occasions between 1982 and 1989.  On April 18, 1983, 
his blood pressure was 178/110.  The following day, his 
readings were as follows:  126/80, 122/80 and 132/90.  He 
complained of minimal chest "aching."  There was no focal 
tenderness and his heart sounds were normal.  The assessment 
was borderline hypertension.  On September 9, 1986, his blood 
pressure was 168/110 and 160/110.  He was prescribed 
Tenormin.  On November 18, 1986, he was noted to have a six 
month history of intermittent episodes of retrosternal chest 
pressure/tightness.  Hypertension was diagnosed.  In May 
1987, he was noted to have been taking Tenormin since the 
previous October.  On July 15, 1988, it was commented that he 
had been off any medications since September 1987.  His blood 
pressure was 142/80.  His blood pressure on December 12, 1988 
was 150/92.  On December 26, 1989, he complained of labored 
breathing, headaches and dizziness.  His blood pressure was 
130/96.  A chest x-ray and an EKG were within normal limits.  
During 1990, his blood pressure readings were normal.  The 
June 1990 retirement examination noted a blood pressure 
reading of 114/72.

The veteran was examined by VA in November 1990.  His blood 
pressure reading was 120/80.  He indicated that he had been 
medicated in 1984 for hypertension, which had been suspended 
in 1990 due to normal readings.  His blood pressure was 
checked once a week for five weeks and it stayed normal.  The 
cardiovascular examination was negative, and a chest x-ray 
and EKG were within normal limits.  The diagnosis was history 
of hypertension.  A June 10, 1991 report from the Naval 
Station in Orlando noted a blood pressure reading of 170/98.  
Hypertension was not diagnosed.

The veteran was re-examined by VA November 1995.  He noted 
that his blood pressure had been elevated in 1985 and that he 
had taken medication for about five years.  However, he had 
taken no medications since that time.  His blood pressure was 
128/76.  The examination of his cardiovascular system was 
negative and his chest x-ray and EKG were within normal 
limits.  The diagnosis was history of elevated blood pressure 
readings.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, there is evidence that the veteran did 
experience elevated blood pressure readings during service.  
However, these readings were normal by the time of his 
discharge from service.  Moreover, there is no objective 
evidence of the current existence of essential hypertension.  
While there was one elevated reading in June 1991, 
hypertension was not diagnosed.  Significantly, the VA 
examinations performed in November 1990 and November 1995 
failed to find this disorder.  Therefore, it cannot be argued 
that the labile readings noted in service resulted in the 
development of chronic essential hypertension either in 
service nor to a compensable degree within one year of his 
separation.  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.""  Savage, supra.  
The evidence in this case, which indicated that a condition 
(elevated blood pressure readings) was noted in service, did 
not include competent evidence of continuity of 
symptomatology or of a present chronic disorder.  Therefore, 
it is found that the veteran's claim for hypertension is not 
well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

